N-SAR Item 77.I. Terms of New or Amended Securities Effective December 3, 2008, no investments for new accounts were permitted in Class T of the Dreyfus Health Care Fund (the Fund), a series of Dreyfus Opportunity Funds, except that participants in certain group retirement plans were able to open a new account in Class T of the Fund, if the Fund was established as an investment option under the plans before December 3, 2008. After February 4, 2009 (the Effective Date), subsequent investments in the Funds Class A shares made by holders of the Funds Class T shares who received Class A shares of the Fund in exchange for their Class T shares will be subject to the front-end sales load schedule currently in effect for Class T shares. Otherwise, all other Class A share attributes will be in effect. Effective on the Effective Date, the Fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the Fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Thereafter, the Fund no longer offered Class T shares. These changes, with respect to the Fund, were reflected in a Post Effective Amendment to the Trusts Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on January 28, 2009.
